Marlow, J. (concurring).
On December 23, 2000 at about 4:00 a.m., in Bronx County, defendant invaded the front passenger seat of a 1999 Cadillac and demanded money from its driver. Defendant’s accomplice jumped into the back seat and slammed a shotgun into the driver’s face, injuring him. The driver escaped on foot, and defendant and his cohort sped away, leading the police on a high speed car chase through vehicle and pedestrian traffic, running red lights, crossing lane dividers, and speeding. Along the way, defendant crashed into two cars, one with three passengers, causing personal injury. The police apprehended him and recovered $200 of the driver’s money.
On November 26, 2001, in satisfaction of a multicount indictment, defendant pleaded guilty to robbery in the first degree with the understanding that as a second felony offender he would receive a determinate sentence of 10 years, plus five years’ postrelease supervision. The court made that promise af*119ter defense counsel urged the minimum eight-year sentence and the People recommended 12 years.
In his plea allocution, defendant expressed satisfaction with counsel’s service and said he understood he was giving up his right to silence and against self-incrimination by his plea. After reviewing the facts, the court advised defendant that if he did not plead guilty, he would have a right to suppression hearings. Defendant acknowledged he understood all the usual rights associated with a jury trial in a criminal case. Defendant responded in the affirmative when the court then asked: “Do you also understand that by pleading guilty you give up your right to appeal the conviction in this case?” The court also ascertained that no off-the-record promises or threats induced defendant to plead guilty, a plea he acknowledged entering of his own free will. The court arraigned and adjudicated defendant as a predicate felon.
The court then imposed the promised sentence. Although the court noted that defendant had waived his right to appeal as part of his plea agreement, it nonetheless caused defendant to be advised of that right.
On appeal, defendant maintains that he did not adequately waive his right to appeal and that his sentence was excessive. The People maintain that defendant’s waiver was adequate and, as such, this Court is barred from reviewing his excessive sentence claim.
By now, it is beyond cavil that a defendant may, as part of a plea negotiation, waive his right to appeal from a judgment of conviction (see People v Seaberg, 74 NY2d 1 [1989]; People v Moissett, 76 NY2d 909 [1990]; People v Calvi, 89 NY2d 868 [1996]). Courts have determined that this right is not so fundamental that it can never be waived (see People v Callahan, 80 NY2d 273, 280 [1992]). Courts will uphold an appeal waiver as long as the defendant interposes it voluntarily, knowingly and intelligently, and as long as the trial court determines those requirements are met (see People v Seaberg, 74 NY2d at 11). It is also well settled that the court need not engage in any special litany during an allocution to obtain a valid guilty plea in which a defendant waives “a plethora of rights” (Moissett, 76 NY2d at 911; see also Callahan, 80 NY2d at 283; Calvi, 89 NY2d at 871).
I agree with the majority that the colloquy regarding defendant’s waiver of his trial rights was a flawless example of a judicial inquiry. However, my disagreement with the majority arises from the following portion of the colloquy, which contains *120the only record utterances regarding the waiver of defendant’s separate appellate rights:
“the court: ... Do you also understand that by pleading guilty you give up your right to appeal the conviction in this case? Do you understand that?
“the defendant: Yes.”
While I also agree with the majority that there is no special script that a court must follow, this exchange between the court and defendant does not meet the tests set forth by the Court of Appeals that there be a “voluntary, knowing and intelligent” waiver (Moissett, 76 NY2d at 911); that there be “some judicial examination of the waiver itself with a manifestation expressed on the record, as may be appropriate, . . . necessary to show satisfaction of our protocols” (Calvi, 89 NY2d at 871); or that “the defendant’s understanding of [the terms and conditions was] placed upon the record to facilitate appellate review” (Seaberg, 74 NY2d at 11). From this single judicial inquiry, one cannot determine if defendant understood what is meant by giving up the right to appeal or that it is not an automatic surrender, but rather a separate right that must be separately waived.
Upon review of this record, I do not find “an intentional relinquishment or abandonment of a known right” (Johnson v Zerbst, 304 US 458, 464 [1938]; accord People v Harris, 61 NY2d 9 [1983]). Here, there is only a single, perfunctory reference during defendant’s plea allocution to his appeal waiver as part of the plea negotiation (compare People v Cole, 165 AD2d 737 [1990], lv denied 76 NY2d 1020 [1990] [waiver of right to appeal explicitly discussed with defendant, and his options were spelled out for him before he pleaded guilty]). Indeed, the record is silent as to whether defendant understood the implications of the waiver (see People v Ramos, 152 AD2d 209 [1989]; see also People v McCaskell, 206 AD2d 547 [1994], lv denied 84 NY2d 869 [1994] [although defendant apparently signed a waiver form in open court, defendant did not effectively waive his right to appeal where court made no record inquiry regarding whether defendant understood the implications of the waiver, whether he knew the waiver was part of plea bargain, and whether he in fact voluntarily agreed to it]; People v Young, 205 AD2d 568 [1994], lv denied 84 NY2d 835 [1994] [defendant did not effectively waive right to appeal where court made no inquiry on record as to whether she understood that waiver was part of her plea agreement or that she agreed to it knowingly, intelligently and voluntarily]).
*121At the very least, a court should conduct a brief separate inquiry regarding waiver of appellate rights. During this inquiry, the court should take a meaningful step to assure itself that defendant understands what it means to waive one’s right to appeal. In addition, the court should avoid creating the impression that waiving the right to appeal is an automatic consequence of one’s guilty plea. Finally, the court should ask defendant whether he or she understands and/or has discussed his appeal waiver with counsel.
Here, the record gives no assurance that defendant understood what it meant to give up his right to appeal. Furthermore, the waiver is intermingled with inquiries about defendant’s surrender of the usual trial rights, erroneously creating the distinct impression that the loss of one’s appeal right is an automatic, direct, and necessary consequence of a guilty plea (cf. People v Seaberg, 74 NY2d 1 [1989], supra [ample evidence in record that defendant agreed to bargain voluntarily with full appreciation of consequences], and People v Brown, 160 AD2d 1039 [1990] [defense counsel advised court that in accord with terms of plea agreement, defendant would waive right to appeal and affirmed that defendant understood he was receiving a substantial benefit of sentence reduction, and defendant, after discussion, agreed it was in his best interest to accept agreement and indicated his acceptance to plea terms including willingness to waive right to appeal]).
While an inquiry by the court itself is the far better practice, it is not necessarily required so long as the record, instead, adequately demonstrates at least that defense counsel has discussed the appeal waiver with defendant and defendant indicates that he understands what he is thereby giving up. Should there be any indication that defendant believes the law requires that appeal rights are automatically lost as a consequence of the guilty plea, the court should then clarify that an appeal waiver is a separate, negotiated consequence of a guilty plea.
A consistent practice of taking a brief moment or two to develop an adequate record for appellate review will first and foremost assure that defendants are voluntarily and knowingly giving up their right to appeal. Furthermore, it will likely eliminate or, at least, substantially curtail meritless appeals, a result that will spare valuable court resources in cases where, but for an adequate colloquy, review would be foreclosed. These goals can be easily accomplished in the overwhelming majority of *122cases by an additional question or two in an otherwise complete record such as the one at bar.
Notwithstanding that I find this defendant’s waiver of his right to appeal ineffective, I nonetheless concur that the judgment of conviction should be affirmed. The court sentenced defendant in accordance with his plea agreement and within the statutory guidelines (see People v Rada, 160 AD2d 552 [1990]), and in any event, the court imposed a sentence that is neither harsh nor excessive (see People v Delgado, 80 NY2d 780 [1992].; People v Suitte, 90 AD2d 80 [1982]).
Tom, J.P., Nardelli and Williams, JJ., concur with Sullivan, J.; Marlow, J., concurs in a separate opinion.
Judgment, Supreme Court, Bronx County, rendered August 28, 2002, affirmed.